                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



CAROLINA QUARRIES, INC.,                                    )
                                                            )
                              Plaintiffs,                   )
                                                            )
               v.                                           )              1:20-CV-1043
                                                            )
MARTIN MARIETTA MATERIALS, INC.,                            )
                                                            )
                              Defendant.                    )
                                                            )


                      MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       Before the Court is a Motion to Dismiss for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6), filed by Defendant Martin Marietta Materials, Inc. (ECF No. 13.) For the

reasons that follow, the Court denies Defendant’s motion.

                                       BACKGROUND

       Plaintiff, Carolina Quarries, Inc., operates a granite quarry in Salisbury, N.C. (ECF No.

1 ¶¶ 9–10.) Plaintiff contracted to lease mineral rights in a portion of that quarry totaling 150-

acres (the “Property”) to Defendant—a crushed stone, sand, and gravel supply company. (Id.

¶¶ 16, 21.) Defendant signed the Option and Lease Agreement (“Lease”) in 1998 and formally

exercised its option in 2001. (Id. ¶¶ 22–26.)

       The Lease provided that its purpose was to “grant all rights to [Defendant] for mining,

quarrying, and removal” from the Property minerals, “together with the full and exclusive

right, privilege and option . . . to construct, operate, or maintain mining itself, or to permit




      Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 1 of 11
others to construct, operate or maintain” mining facilities and activities, “which in the sole

discretion of [Defendant] are required for the processing or selling of crushed aggregate.”

(ECF No. 1-1 at 3.) In the Lease, the parties agreed that “if [Defendant] commences its mining

operation, then, in addition to operating its own pit, [Defendant] will use and process as much

of [Plaintiff’s] ‘waste rock’ as [Defendant], in its sole discretion, deems feasible and

practicable.” (Id. at 4.) The Lease required Defendant to pay an annual rental over the thirty-

year term. (Id.) Defendant was additionally required to pay royalties to Plaintiff on each ton

of crushed aggregate it mined and sold; however, the parties agreed that “[t]here is no

requirement that [Defendant] continuously conduct quarrying activity on the premises or that

[Defendant] actually remove or sell stone, sand or gravel from the premises, it being the clear

understanding of the parties that the minimum rental fairly compensates [Plaintiff] for the use

of the premises.” (Id.)

          Under the Lease, a “default” would occur if Defendant should “neglect or fail to pay

the rent or other charges payable hereunder” when due and for a period of fifteen days after

written notice from Plaintiff; or “vacate or abandon the Property for a period of time

exceeding six (6) months.” (Id. 7–8.) If Defendant defaulted, the Lease allowed Plaintiff to

“immediately or at any time thereafter, and without demand or notice, enter into and upon

the Property or any part thereof . . . and repossess the same . . . and expel [Defendant] . . . and

upon entry, as aforesaid, this lease shall terminate.” (Id. at 9.)

          Defendant paid the annual rental each year from 2001,1 but never commenced mining

operations. (ECF No. 1 ¶ 45.) In November 2019, the parties’ representatives met in Salisbury


1
    It is unclear from the pleadings when Defendant last paid its annual rent to Plaintiff.


                                                      2


         Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 2 of 11
to inspect the Property and discuss Defendant’s intentions. (Id. ¶ 53.) Defendant did not,

according to Plaintiffs, follow up concerning their plans or commence mining operations. (Id.

¶ 55.) In April 2020, Plaintiff wrote Defendant to announce that the Lease was terminated,

claiming that Defendant had “abandoned the premises as it has failed to operate from and

occupy them . . . since the execution of the Agreement.” (Id. ¶ 57–58.)

       Plaintiff filed suit on November 18, 2020, seeking declaratory judgment and summary

ejectment. (Id. ¶¶ 60–73.) Under Count I, Plaintiff seeks a declaratory judgment pursuant to

the Declaratory Judgment Act, 28 U.S.C. § 2201 (2018), that: (1) Defendant is in default under

the Lease; (2) Plaintiff may properly take possession of the Property and bar Defendant from

the same; (3) the Lease is terminated; and (4) Defendant is liable for the minimum annual

rental due for the balance of the 30-year lease term. (Id. ¶ 66.) Under Count II, Plaintiff

requests a judgment for damages and authorizing its immediate repossession of the Property

and ejectment of Martin Marietta under North Carolina law. (Id. at ¶ 73.) Defendant filed the

present motion on January 8, 2021. (ECF No. 13.)

                                          DISCUSSION

       A motion to dismiss under Rule 12(b)(6) is meant to “test[ ] the sufficiency of a

complaint” and not to “resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).

To survive such a motion, “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In considering a Rule

12(b)(6) motion, a court “must accept as true all of the factual allegations contained in the



                                                  3


      Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 3 of 11
complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), and all reasonable

inferences must be drawn in the non-moving party’s favor, Ibarra v. United States, 120 F.3d 472,

474 (4th Cir. 1997). In reviewing a 12(b)(6) motion, the court may “consider documents

attached to the complaint, see Fed. R. Civ. P. 10(c), as well as those attached to the motion to

dismiss, so long as they are integral to the complaint and authentic.” Philips v. Pitt Cnty. Mem’l

Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       “In a contract dispute, ‘the construction of ambiguous contract provisions is a factual

determination that precludes dismissal on a motion for failure to state a claim.’” 1899 Holdings,

LLC v. 1899 Liab. Co., 568 F. App’x 219, 224 (4th Cir. 2014) (quoting Martin Marietta Corp. v.

Int’l Telecomms. Satellite Org., 991 F.2d 94, 97 (4th Cir. 1992)). Under North Carolina law, “[a]n

ambiguity exists where the language of a contract is fairly and reasonably susceptible to either

of the constructions asserted by the parties.” Duke Energy Corp. v. Malcom, 630 S.E.2d 693, 696

(N.C. Ct. App. 2006).

       A.      Declaratory Judgment

       The Declaratory Judgment Act gives the federal courts power “[i]n a case of actual

controversy within its jurisdiction” to “declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be sought.”

28 U.S.C. § 2201(a) (2018). A federal court has jurisdiction in a declaratory judgment

proceeding when three elements are met: (1) the complaint alleges an “actual controversy”

between the parties “of sufficient immediacy and reality to warrant issuance of a declaratory

judgment”; (2) the court has an independent basis for jurisdiction; and (3) exercising




                                                4


      Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 4 of 11
jurisdiction is not an abuse of discretion. Volvo Const. Equip. N. Am., Inc. v. CLM Equip. Co.,

Inc., 386 F.3d 581, 592 (4th Cir. 2004) (internal quotations omitted).

       1.      Actual controversy

       Under the first element, a case “meets the actual controversy requirement only if it

presents a controversy that qualifies as an actual controversy under Article III of the

Constitution,” meaning the plaintiff has standing to sue. Id. at 592; Jones v. Sears Roebuck &

Co., 301 F. App’x 276, 282 (4th Cir. 2008). A plaintiff has standing if: (1) plaintiff “suffered

an actual or threatened injury that is not conjectural or hypothetical,” (2) “the injury [is] fairly

traceable to the challenged conduct,” and (3) “a favorable decision [is] likely to redress the

injury.” Jones, 301 F. App’x at 282 (citing Lujan v. Def. of Wildlife, 504 U.S. 555, 560–61 (1992)).

An actual controversy always exists when plaintiff seeks declaratory relief “in order to avoid

the accrual of potential damages for past actions.” Volvo, 386 F.3d at 593.

       Here, the first element is met. An actual controversy exists between Plaintiff, who

asserts that the Lease is terminated, and it may reenter the Property, and Defendant, who

argues that the Lease has not terminated and that it retains exclusive mineral rights in the

Property. This active dispute over Plaintiff’s property rights constitutes a concrete and

particularized injury to Plaintiff that is directly traceable to Defendant’s opposition to

Plaintiff’s suit and is redressable through declaratory judgment. Under Volvo, Plaintiff has

sufficiently pleaded an actual controversy.

       Defendant argues that no actual controversy exists because the Lease is unambiguous

and, therefore, declaratory judgment is “superfluous.” (ECF No. 16 at 8.) Specifically,

Defendant argues that a plain reading of the Lease shows that Defendant is not in default,



                                                 5


      Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 5 of 11
Plaintiff may not reenter the Property, the Lease is not terminated, and Defendant is not liable

for damages. (Id.) These contentions relate to the merits of Plaintiff’s claims, not whether

Plaintiff has standing under Article III. As discussed below, the Lease is unambiguous as to

some terms and is fairly and reasonably susceptible to multiple interpretations. Thus, Plaintiff

has standing, and the first element is met.

        2.      Independent Basis for Jurisdiction

        Under the second element, a court must possess an “independent basis” for subject

matter jurisdiction over the case, such as federal question or diversity jurisdiction. Volvo Const.

Equip. N. Am., Inc., 386 F.3d at 592. Here the independent basis appears to be diversity

jurisdiction. To establish diversity jurisdiction, a plaintiff must show that (1) the amount in

controversy exceeds $75,000, and (2) there is complete diversity between the parties, meaning

no plaintiff shares state citizenship with any defendant. 28 U.S.C. § 1332(a)(1) (2018); Johnson

v. Am. Towers, LLC, 781 F.3d 693, 704 (4th Cir. 2015). “For federal diversity jurisdiction

purposes, a corporation is a citizen of the states in which it has been incorporated and in which

it has its principal place of business.” Cent. W. Va. Energy Co. v. Mountain St. Carbon, LLC, 636

F.3d 101, 102 (4th Cir. 2011). “Principal place of business” refers to “the place where a

corporation’s officers direct, control, and coordinate the corporation’s activities.” Hertz Corp.

v. Friend, 559 U.S. 77, 92–93 (2010). Citizenship is fixed “‘at the time the action is filed,’

regardless of later changes in . . . the parties’ citizenship.” Porsche Cars N. Am., Inc. v. Porsche.net,

302 F.3d 248, 255–56 (4th Cir. 2002) (quoting Freeport–McMoRan, Inc. v. K N Energy, Inc., 498

U.S. 426, 428 (1991)).




                                                     6


      Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 6 of 11
        Here, Plaintiff alleges that Defendant is liable for the minimum annual rental due for

the balance of the lease term—$40,000 per year for the remainder of the thirty-year term, as

well as damages available under its summary ejectment motion. (ECF No. 1 ¶¶ A.iv., B.)

Plaintiff alleges that it would cost millions of dollars to remedy Defendant’s failure to process

Plaintiff’s waste rock. (Id. ¶ 50.) The amount in controversy is thus in excess of $75,000. At

the time of the suit, Plaintiff was incorporated in Delaware. (Id. ¶ 9.) Plaintiff’s directors and

officers are located either in Vermont or Quebec, Canada. (Id. ¶ 14.) Regardless of whether

Plaintiff’s principal place of business is in Vermont or Canada, the Court finds that Plaintiff is

not a North Carolina citizen for purposes of diversity jurisdiction. Defendant is incorporated

in North Carolina and has principal place of business in North Carolina. (Id. ¶ 14.) There is

complete diversity between the parties.

        The Court finds that it has diversity jurisdiction over this case. Thus, element two is

met.

        3.     Court’s Discretion

        Under the third element, a court that possesses jurisdiction to issue a declaratory

judgment “may nonetheless, in the exercise of its discretion, decline to entertain the action.”

Volvo, 386 F.3d at 594. A court has “great latitude in determining whether to assert jurisdiction

over declaratory judgment actions,” but can only decline jurisdiction with “good reason.” Id.

Indeed, a court is “obliged to rule on the merits of a declaratory judgment action” when

declaratory relief “will serve a useful purpose in clarifying and settling the legal relations in

issue” and “will terminate and afford relief from the uncertainty, insecurity, and controversy

giving rise to the proceeding.” Id. (quoting Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325



                                                7


       Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 7 of 11
(4th Cir. 1937). Declaratory judgment may serve useful purposes if it clarifies legal obligations,

eliminates uncertainty, and clarifies contractual rights. See id.

       Here, there is a dispute over the meaning of certain terms in the Lease. Declaratory

relief would clarify Defendant’s duties under the Lease, specifically by determining what type

of conduct is covered by the “abandon or vacate” clause and would clarify whether Plaintiff

has a right to reenter the Property. Currently, the parties are in limbo: they disagree over

whether the Lease has been terminated, whether either party must continue to perform, and,

if so, what performance is required.

       Defendant argues that the Court should decline jurisdiction because Plaintiff has

already terminated the lease. (ECF No. 16 at 9.) It argues that “declaratory judgment is

inappropriate solely to adjudicate past conduct.” (Id. (quoting Del. St. Univ. Student Hous. Found.

V. Ambling Mgmt. Co., 556 F. Supp. 2d 367, 374–75 (D. Del. 2008)).) Defendant, however,

also opposes Plaintiff’s claim for summary ejectment. (ECF Nos. 13, 14, 16.) If Defendant

successfully argues that summary ejectment is unavailable to Plaintiff under North Carolina

law, then a declaratory judgment may be necessary to clarify the parties’ rights and obligations

under the existing contract. Thus, the Court will exercise jurisdiction over Plaintiff’s claim for

declaratory judgment.

       B.      Summary Ejectment

       A lessor may seek summary ejectment in North Carolina where “the tenant or lessee

. . . has done or omitted any act by which, according to the stipulations of the lease, his estate

has ceased.” N.C. Gen. Stat. § 42-26(2) (2019). To state a claim, a plaintiff need only allege

that (1) “the relationship of landlord and tenant exists,” Adams v. Woods, 609 S.E.2d 429, 431



                                                 8


      Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 8 of 11
(N.C. Ct. App. 2005), and (2) defendant violated “terms of the lease entitling plaintiff to re-

enter the leased premises,” Chrisalis Props., Inc. v. Separate Quarters, Inc., 398 S.E.2d 628, 632

(N.C. Ct. App. 1990).

       Here, Plaintiff pleads that it and Defendant are parties to the Lease, Defendant is in

default, and Defendant’s default authorizes Plaintiff to take possession of the Property. (ECF

No. 1 ¶ 68–70.) Specifically, Plaintiff alleges that Defendant could be in default under the

Lease if it “vacate[s] or abandon[s] the Property for a period of time exceeding six (6) months.”

(Id. ¶ 39 (citing ECF No. 1-1 at 7).) Violation of this provision, Plaintiff claims, permits it to

reenter the Property. (Id. ¶ 40 (citing ECF No. 1-1 at 8).) Finally, Plaintiff alleges that

Defendant violated this provision by failing to ever take possession of the Property or make

plans to do so nineteen years after first signing the Lease. (Id. ¶ 45, 57.)

       Defendant contends that it has no obligation under the Lease to take possession of the

Property. (ECF No. 14 at 10–11.) It argues that the unambiguous plain language of the

contract gives Defendant the option, entirely at its discretion, to build or mine on the Property.

(Id. at 3–4.) Further, Defendant argues that the Lease is “consistent with the common law

governing mineral rights.” (Id. at 11.) Under Defendant’s interpretation, “abandonment”

occurs only when “a third party actually mines the minerals in conflict with the grantee/lessee’s

rights.” (Id. (citing Cordell v. Grove Stone & Sand Co., 102 S.E.2d 138, 142 (N.C. 1958).)

Defendant “vacates,” it argues, “only” by failing to make “payment of the minimum annual

rent.” (Id. at 12 (citing Oklahoma Plaza Inv’rs v. Wal-Mart Stores, Inc., 155 F.3d 1179, 1181 (10th

Cir. 1998).)




                                                9


      Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 9 of 11
       The Court finds that the Lease is ambiguous because clauses cited by Plaintiff and

Defendant appear to be fairly and reasonably susceptible to multiple constructions. On one

hand, the Lease appears not to require Defendant to engage in any mining or construction.

The Lease grants Defendant the “option” to mine or construct facilities, includes “no

requirement” that Defendant “actually remove or sell stone, sand or gravel,” and provides that

Defendant may process Plaintiff’s waste rock “if” Defendant “commences its mining

operation.” (ECF No. 1-1 at 3–4.)

       The Lease also, however, appears to allow Plaintiff to reenter the Property if Defendant

“shall vacate or abandon the property” for more than six months. (Id. at 8.) Neither “vacate”

nor “abandon” is defined in the Lease. It may be, as Defendant argues, that it can only “vacate

or abandon” the Property by expressly relinquishing their rights—such as by failing to pay

their rent. Defendant argues that this interpretation is consistent with N.C. common law, and

the Court finds that the Lease is fairly and reasonably susceptible to this interpretation.

However, failure to timely pay rent is a separate and distinct cause for default under the Lease.

(Id. at 7.) Thus, “abandon or vacate” can also fairly and reasonably be interpreted to refer to

acts other than failure to pay rent—acts that amount to desertion of any plans to commence

mining at all. See Abandon, Black’s Law Dictionary (11th ed. 2019) (“To desert or go away from

permanently.”). The term “abandon,” therefore, can also be fairly and reasonably read to

include the present situation where, as alleged by Plaintiff, Defendant refuses to use the

property but also seeks to prevent Plaintiff from reentering or transferring mineral rights to

another corporation. This reading does not contradict language giving Defendant discretion

over where, when, and how to mine, but does mitigate the outer limits of Defendant’s



                                               10


     Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 10 of 11
discretion by preventing Defendant from simultaneously deserting the Property and refusing

to allow Plaintiff to reenter.2

        The Lease is ambiguous in that it is fairly and reasonably susceptible to both Plaintiff’s

and Defendant’s interpretations. Construction of the “abandon or vacate” clause is a factual

determination that precludes dismissal on a motion for failure to state a claim. Thus,

Defendant’s motion must be denied.

                                               ORDER

        IT IS THEREFORE ORDERED that the Defendant’s Motion to Dismiss for failure

to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), (ECF No. 13), is DENIED.

        This, the 3rd day of September 2021.


                                                /s/ Loretta C. Biggs
                                                United States District Judge




2
  Defendant argues that their decision not to construct and operate an active quarry “cannot trigger
the Default Provision” because that power is discretionary. Under North Carolina law, however, such
discretionary powers must be exercised in good faith. See Strategic Outsourcing, Inc. v. Continental Cas.
Co., 274 F. App’x 228, 233 (4th Cir. 2008) (“When a contract confers discretion on one of the parties
that affects the rights of the other, that discretion must be exercised in a reasonable manner based
upon good faith and fair play.”) Thus, it is fair and reasonable to read the Lease to grant Defendant
some, but not boundless, discretion over mining operations.


                                                   11


     Case 1:20-cv-01043-LCB-JLW Document 19 Filed 09/03/21 Page 11 of 11
